UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-6916



THOMAS R. MORKE,

                                               Plaintiff - Appellant,

             versus


MARJORIE MCKINSTRY, Law Library Supervisor; F.
M. MERRITT, Lead Investigator; J. HAYHURST,
Investigator; R. PARKER, Investigator; C.
CARPINO, Treatment Programs Supervisor; G. P.
EDMONDS, Unit Manager, HU-10; G. P. WILLIAMS,
Associate Warden; C. DAVIS, Deputy Warden;
D. A. GARRAGHTY, Chief Warden; RUFUS FLEMING,
Regional Director; B. AUTRY, Inmate Hearings
Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1152-AM)


Submitted:    November 20, 2002           Decided:     December 11, 2002


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Thomas R. Morke, Appellant Pro Se. Philip Carlton Hollowell, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Thomas R. Morke appeals the district court’s order granting

Defendants’ motion to dismiss his 42 U.S.C. § 1983 (2000) complaint

and a subsequent order denying his Fed. R. Civ. P. 59 motion and

motion for appointment of counsel. We have reviewed the record and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.     See Morke v. McKinstry, No. CA-00-1152-AM

(E.D. Va. filed May 6, 2002; entered May 8, 2002 & filed Nov. 29,

2001; entered Dec. 3, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2